DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the claim recites the limitation "the other primary surface" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No 2006/0054512 to Ballantine et al. (Ballantine) in view of US Patent Application Publication No. 2005/0106450 to Castro et al. (Castro) and further in view of US Patent Application Publication No. 2013/0122391 to Sasaki et al. (Sasaki).
As to claim 1, Ballantine teaches an electrochemical hydrogen pump (40) comprising an electrolyte membrane (55), an anode catalyst layer (54) on one primary surface of the electrolyte membrane (55), a cathode catalyst (58) on an opposite primary surface of the electrolyte membrane (55), an anode gas diffusion layer (52) on the anode catalyst layer (54), an anode separator (42) on the anode gas diffusion layer (52) and a voltage applicator that applies a voltage between the anode catalyst layer and the cathode catalyst layer wherein the electrochemical hydrogen pump (40) is configured to, through application of the voltage by the voltage applicator, cause hydrogen in a hydrogen containing gas supplied to above the anode catalyst layer to move above the cathode catalyst layer and to be pressurized (Paragraphs 0028, 0031, 0032 and 0035; Figure 2).  However, Ballentine fails to specifically teach that the anode gas diffusion layer includes a porous carbon sheet as claimed.  
However, Castro also discusses gas diffusion layers for electrolytic membrane cells and teaches that the gas diffusion layer should be formed as a gradient material comprising two carbon materials and configured such that a first surface layer on a separator side has a higher porosity than a second surface layer on an anode catalyst side in order to promote efficient gas transport, water removal and overall enhanced performance (Abstract; Paragraphs 0010-001; Example 1).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the gas diffusion layer of Ballentine with a gas diffusion layer formed as a gradient material comprising two carbon materials and configured such that a first surface layer on a separator side has a higher porosity than a second surface layer on an anode catalyst side in order to promote efficient gas transport, water removal and overall enhanced performance as taught by Castro.  
Castro specifically teaches that the gas diffusion layer is formed of two different carbon materials (Paragraph 0016).  However, Castro fails to specifically contemplate that the carbon material comprises carbon fibers, instead contemplating carbon particles and a few specific example such as graphite, acetylene black or carbon black (Paragraphs 0015 and 0016).  However, Sasaki also discusses carbon gas diffusion layers for electrochemical cells and teaches that all of carbon particles, carbon fibers, carbon papers, carbon felts and carbon nonwoven fabric are effective carbon materials (Paragraph 0099).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize known equivalent carbon fibers in place of at least one of the carbon particles, for example the first hydrophobic particles, of Castro with the expectation of effectively forming the gas diffusion layer as taught by Sasaki (MPEP 2144.06 II).
As to claims 2, 3, and 5, the combination of Ballantine, Castro and Sasaki teaches the apparatus of claim 1.  Castro further teaches that the total carbon density, and thus the density of both of the two different carbon materials, is lower in the first surface than the second surface (i.e. has a higher concentration of PTFE by weight) (Example 1).  
As to claim 6, the combination of Ballantine, Castro and Sasaki teaches the apparatus of claim 1.  The gas diffusion layer of the combination is porous and thus contains a flow channel for hydrogen containing gas in the first surface layer.  
As to claim 7, the combination of Ballantine, Castro and Sasaki teaches the apparatus of claim 1.  Castro further teaches that each layer comprises a hydrophilic and a hydrophobic components, thus an at least partially water-repellent layer formed in each layer (Paragraph 0016; Example 1).  
As to claim 8, the combination of Ballantine, Castro and Sasaki teaches the apparatus of claim 1.  Castro further teaches that each layer comprises a hydrophilic and a hydrophobic components, thus an at least partially water-repellent layer, and thus in a case wherein the second surface layer is taken to be a layer that is not the last layer before the catalyst, for example layer 3, the porous carbon sheet comprises a partially water-repellent layer “on” the second surface layer (Paragraph 0016; Example 1).  
As to claim 9, the combination of Ballantine, Castro and Sasaki teaches the apparatus of claim 7.  Castro teaches that each layer, each at least partially water-repellent layer, comprises a water-repellent resin such as PTFE and carbon black (Paragraph 0016; Example 1).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ballentine, Castro and Sasaki as applied to claim 1 above, and further in view of Foreign Patent Document No. WO 2008/029811 to Ito et al. (Ito).
As to claim 4, the combination of Ballantine, Castro and Sasaki teaches the apparatus of claim 1.  As discussed above, Ballentine teaches the use of two separate carbon materials, contemplating particle materials and Sasaki teaches that known carbon gas diffusion materials, in addition to particles, comprise carbon fibers, papers, felts or non-woven clothes.  Therefore, it would have been obvious to one or ordinary skill in the art to utilize any combination of these materials as the two different carbon materials with the expectation of effectively providing the gas diffusion layer, thus rending obvious, for example, a first material comprising a carbon fiber and a second material comprising a carbon paper.  However, the combination fails to specifically teach either of these materials is specifically a carbonized thermosetting resin.  However, Ito also discusses gas diffusion layers and teaches that conventional carbon paper comprises a carbonized thermosetting resin (Paragraph 0016).  Therefore, it would further have been obvious to form the second carbon paper material of a carbonized thermosetting resin with the expectation of effectively providing this material as taught by Ito.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794